            Case 3:20-cv-00559-AC       Document 35        Filed 06/14/21     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




JERRY ALEXANDER MENCHU,                                       No. 3:20-cv-00559-AC

                       Plaintiff,                             ORDER

       v.

MULTNOMAH COUNTY
HEALTH DEPARTMENT,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation on May 3, 2021, in

which he recommends that the Court grant in part and deny in part Defendant’s Motion to

Dismiss [24]. F&R, ECF No. 33. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.



1 – ORDER
         Case 3:20-cv-00559-AC          Document 35    Filed 06/14/21     Page 2 of 2




Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge Acosta’s Findings and Recommendation [ECF No.

33]. Accordingly, Defendant’s Motion to Dismiss or in the Alternative, Motion to Strike

Amended Complaint GRANTED in part and DENIED in part.

       IT IS SO ORDERED.



                  June 14, 2021
       DATED: __________________________.




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 – ORDER
